Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of February 25, 2011 (this “Amendment No. 2”), to the
Third Amended and Restated Credit Agreement referred to below, between
CORELOGIC, INC., a Delaware corporation (formerly known as The First American
Corporation) (the “Borrower”), each of the lenders that is a signatory hereto
(individually, a “Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

The Borrower, the Lenders and the Administrative Agent are parties to that
certain Third Amended and Restated Credit Agreement dated as of April 12, 2010
(as previously amended and modified, the “Credit Agreement”) and wish to amend
and the Credit Agreement in certain respects. Accordingly, the parties hereto
hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 2 and not
otherwise defined are used herein as defined in the Credit Agreement (as amended
hereby).

Section 2. Amendments.

(a) The definition of “Excess Cash Flow” in Section 1.01 of the Credit Agreement
shall be amended by replacing the word “and” before clause (b)(viii) thereof
with a comma and by adding the following to the end of such definition:

“ and (ix) any Restricted Junior Payment made by the Borrower or any of its
Subsidiaries during such Fiscal Year as permitted by Section 7.05”

(b) The following definitions shall be added to Section 1.01 of the Credit
Agreement after the defined term “Revolving Percentage”:

“RP Data” means RP Data Ltd., an Australian company.

“RP Data Transaction” means any transaction or series of related transactions,
including without limitation Dispositions and Investments, in which
(i) Securities of RP Data owned by a Subsidiary of the Borrower are transferred
to one or more Foreign Subsidiaries of the Borrower and (ii) Investments in an
aggregate amount not to exceed $200,000,000 are made by the Borrower and/or one
or more of its Subsidiaries, including Investments in Foreign Subsidiaries, in
order to acquire, directly or indirectly, from Third Parties all or a portion of
the issued and outstanding Voting Securities of RP Data.

“RP Data Parent” means, if a RP Data Transaction occurs, the Domestic Subsidiary
of the Borrower that ultimately owns Voting Stock of RP Data following
completion of such RP Data Transaction.

“RP Data Pledge Agreement” has the meaning specified in Section 6.13.

(c) The following section shall be added to the end of Article VI of the Credit
Agreement:

“SECTION 6.13. RP Data Transactions. Notwithstanding anything to the contrary
set forth in Article VII, the Borrower and its Subsidiaries may engage in one or
more RP Data Transactions. If the Borrower or any of its Subsidiaries engages in
a RP Data Transaction, the



--------------------------------------------------------------------------------

Borrower shall promptly (but, in any event, within 30 days following completion
of such RP Data Transaction) cause the RP Data Parent to pledge 65% of the
Voting Stock of the first-tier Foreign Subsidiary that ultimately holds the
Voting Stock of RP Data to the Collateral Agent pursuant to a pledge agreement
in form and substance satisfactory to the Collateral Agent (the “RP Data Pledge
Agreement”).”

(d) Clause (i) of Section 7.02 shall be amended and restated in its entirety to
read as follows:

“(i) Liens under and contemplated by the Collateral Documents, including,
without limitation, UCC financing statements and UCC fixture filings filed in
connection therewith, and Liens under and contemplated by the RP Data Pledge
Agreement;”

(e) Clause (o) of Section 7.03 shall be amended by deleting the last word of
said clause; clause (p) of Section 7.03 shall be renumbered as clause (q); and
the following new clause shall be added after clause (o) of Section 7.03:

“(p) in connection with a RP Data Transaction; and”

(f) Clause (a) of Section 7.05 shall be amended by adding “or pay any dividend
or distribution on account thereof” after the words “Capital Stock” and by
deleting the amount “$250,000,000” and substituting thereof the amount
“$350,000,000”

(g) Clause (c) of Section 7.05 shall be amended and restated to read in its
entirety as follows:

“(c) make other Restricted Junior Payments in an aggregate amount not to exceed
(i) $15,000,000 during the Fiscal Year ending December 31, 2010,
(ii) $30,000,000 during the Fiscal Year ending December 31, 2011 and
(iii) $50,000,000 during any subsequent Fiscal Year, plus, for each Fiscal Year
ending on or after December 31, 2011, the Available Retained Cash which has not
been used to make Investments pursuant to Section 7.03(p) or to make Restricted
Junior Payments in a prior Fiscal Year pursuant to this clause (c); and”

(h) The last sentence of Section 7.05 shall be deleted.

Section 3. Conditions Precedent to Effectiveness. The amendments to the Credit
Agreement set forth in Section 2 of this Amendment No. 2 shall become effective
as of the date of this Amendment No. 2 subject to the satisfaction of the
following conditions: (i) the receipt by the Administrative Agent of a
counterpart hereof signed by the Borrower; (ii) the execution of a counterpart
hereof by the Administrative Agent with the consent of the Required Lenders;
(iii) payment to the Administrative Agent on behalf each of the Lenders that is
a signatory hereto of an amendment fee equal to the product of such Lender’s
Commitment and 0.10% (10 basis points); and (iv) payment to the Administrative
Agent of the fee set forth in the fee letter between the Administrative Agent
and the Borrower.

Section 4. Release in Connection with RP Data Transaction. The Borrower, on
behalf of and at the expense of CoreLogic Information Solutions Holdings, Inc.
(“CLISH”), a Grantor under and as defined in the Guarantee and Collateral
Agreement, pursuant to Section 8.15(b) of the Guarantee and Collateral
Agreement, hereby (i) certifies that the Dispositions and Investments in
connection with the planned RP Data Transaction are in compliance with the
Credit Agreement (as amended hereby) and the other Loan Documents,
(ii) certifies that no Event of Default exists or will be continuing under the
Credit

 

2



--------------------------------------------------------------------------------

Agreement (as amended hereby) as a result of such Dispositions and Investments
and (iii) requests that the Collateral Agent release its Lien created by the
Guarantee and Collateral Agreement over the Securities of RP Data pledged by
CLISH to the Collateral Agent so that CLISH may engage in a RP Data Transaction
in accordance with Section 6.13 of the Credit Agreement (as amended hereby). The
provisions of this Section 4 shall satisfy any notice or other release request
mechanics required pursuant to Section 8.15 of the Guarantee and Collateral
Agreement. The Lenders hereby acknowledge that no Reinvestment Notice is
required in connection with the RP Data Transaction.

Section 5. Costs and Expenses. Without limiting the obligations of the Borrower
under the Credit Agreement, the Borrower agrees to pay to the Administrative
Agent all of the Administrative Agent’s reasonable out-of-pocket costs,
expenses, fees and disbursements paid or payable in connection with the
preparation, negotiation, execution and delivery of this Amendment No. 2,
including the reasonable fees of counsel to the Administrative Agent in
connection with the foregoing.

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 2 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same agreement and any of the parties hereto may execute
this Amendment No. 2 by signing any such counterpart and sending the same by
telecopier, email, mail, messenger or courier to the Administrative Agent or
counsel to the Administrative Agent. This Amendment No. 2 shall be governed by,
and construed in accordance with, the law of the State of New York.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered as of the day and year first above written.

 

CORELOGIC, INC. By         /s/ Michael
Rasic                                         Name:   Michael Rasic Title:  
SVP, Accounting & Finance By         /s/ David
Hayes                                         Name:   David Hayes Title:   VP,
Treasurer

-Signature Page-

Amendment No. 2

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,     individually and as Administrative Agent By
        /s/ Peter B. Thauer                                     Name:   Peter B.
Thauer Title:   Executive Director

-Signature Page-

Amendment No. 2

 